UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7430


FARLEY L. BERNARD,

                Petitioner – Appellant,

          v.

WILLY DAVIS,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
Chief District Judge. (5:09-hc-02092-FL)


Submitted:   April 19, 2011                    Decided:   May 6, 2011


Before WILKINSON, GREGORY, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Farley L. Bernard,     Appellant Pro Se.      Mary Carla Hollis,
Assistant Attorney     General,  Raleigh,   North  Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Farley L. Bernard seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The order is not appealable unless a circuit justice or judge

issues     a     certificate       of     appealability.               See      28   U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue     absent     “a    substantial        showing       of     the    denial     of     a

constitutional          right.”      28      U.S.C.      § 2253(c)(2).           When     the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating          that   reasonable       jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.    Cockrell,      537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                             Slack,
529 U.S. at 484-85.              We have independently reviewed the record

and conclude that Bernard has not made the requisite showing.

Accordingly,       we     deny    Bernard’s       motion    for    a     certificate      of

appealability and dismiss the appeal.

               We dispense with oral argument because the facts and

legal    contentions       are     adequately       presented      in     the    materials



                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3